DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is responsive to Application 16/947,864 filed 8/20/2020 in which claims 1-30 are presented for examination

Allowable Subject Matter
Claims 9-11, 17 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 5-8, 12, 22, 24 and 26 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee et al (US 2021/0227508 A1).

Regarding claim 1, Lee teaches a method of wireless communication, comprising: 
Lee: [0134]-[0138], UE receives preemption indication from a BS or another surrounding UE; UE stops sidelink communication on the resource indicated by the indication); 
determining a priority of the resource (Lee: [0137], UE determines the priority of the resource); and 
preventing use of the resource for the sidelink communication based on the priority and the preemption indication (Lee: [0134]-[0140], UE receives preemption indication from a BS or another surrounding UE; UE stops sidelink communication on the resource indicated by the indication).
  
Regarding claim 22, Lee teaches a user equipment, comprising: 
a transceiver configured to receive, from a wireless communication device, a preemption indication for reallocating a resource allocated for sidelink communication between the user equipment and an additional user equipment (Lee: [0134]-[0138], UE receives preemption indication from a BS or another surrounding UE; UE stops sidelink communication on the resource indicated by the indication); and 33 49606.654US01Qualcomm Ref. No. 194474 
a processor configured to: determine a priority of the resource (Lee: [0137], UE determines the priority of the resource); and 
prevent use of the resource for the sidelink communication based on the priority and the preemption indication  (Lee: [0134]-[0140], UE receives preemption indication from a BS or another surrounding UE; UE stops sidelink communication on the resource indicated by the indication).  

Regarding claims 3 and 24, Lee teaches receiving downlink control information (DCI) including an indication of the priority for the resource (Lee: [0134]-[0137], preemption indication via DCI).  

Regarding claim 5, Lee teaches wherein: the first wireless communication device comprises a first user equipment device; the second wireless communication device comprises a base station; and the third wireless communication device comprises a second user equipment device (Lee: [0134], [0139]).  

Regarding claim 6, Lee teaches wherein: the first wireless communication device comprises a first user equipment device; the second wireless communication device comprises a second user equipment device; and the third wireless communication device comprises a third user equipment device (Lee: [0134], [0139]).  

Regarding claim 7, Lee teaches receiving, by the first wireless communication device from the second wireless communication device via a physical downlink control channel (PDCCH), downlink control information (DCI) including the preemption indication (Lee: [0134]-[0137], preemption indication via DCI).  

Regarding claim 8, Lee teaches wherein the preventing the use of the resource the sidelink communication is further based on a comparison between the priority and a threshold (Lee: [0133]-[0134], [0137]).  

Regarding claim 12, Lee teaches wherein the preemption indication is associated with an uplink communication or a downlink communication (Lee: [0133]-[0134], [0137]-[0139], UE stops communication, hence the communication is either uplink or downlink).

Regarding claim 26, Lee teaches wherein the wireless communication device comprises a base station (Lee: [0134]-[0138]).

Claims 13, 14, 16, 20, 21, 27, 28 and 30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Osawa et al (US 2021/0307032 A1).

Regarding claim 13, Osawa teaches a method of wireless communication, comprising: 
receiving, by a first wireless communication device from a second wireless communication device, a preemption indication for reallocating a resource allocated for communication between the first wireless communication device and the second wireless communication device and for sidelink communication between the first wireless communication device and a third wireless communication device (Osawa: Figs. 4-5, [0051]-[0053], a user device 20 (first device) receives pre-emption indication from a base station device 10 (second device) to pre-empt a resource indicated by DCI UL Grant (communication between first and second devices) and the resource is used for URLCC communication between the user device 20 (first device) and another device (third device)); 
preventing, based on the preemption indication, use of the resource for the communication between the first wireless communication device and the second wireless communication device (Osawa: Figs. 4-5, [0051]-[0053], part of resource scheduled by UL Grant is pre-empted/prevented, see fig. 4); and 
maintaining, based on the preemption indication, use of the resource for the sidelink communication between the first wireless communication device and third wireless communication device (Osawa: Figs. 4-5, [0051]-[0053], part of resource pre-empted for the UL is used/maintained for URLCC communication, see fig. 4).
  
Regarding claim 27, Osawa teaches a user equipment, comprising: a transceiver configured to receive, from a wireless communication device, a preemption indication for reallocating a resource allocated for communication between the user equipment and the wireless communication device and for sidelink communication between the user equipment and an additional user equipment  (Osawa: Figs. 4-5, [0051]-[0053], a user device 20 (first device) receives pre-emption indication from a base station device 10 (second device) to pre-empt a resource indicated by DCI UL Grant (communication between first and second devices) and the resource is used for URLCC communication between the user device 20 (first device) and another device (third device)); and 
Osawa: Figs. 4-5, [0051]-[0053], part of resource scheduled by UL Grant is pre-empted/prevented, see fig. 4); and 
maintain, based on the preemption indication, use of the resource for the sidelink communication between the user equipment and the additional user equipment (Osawa: Figs. 4-5, [0051]-[0053], part of resource pre-empted for the UL is used/maintained for URLCC communication, see fig. 4).  

Regarding claims 14 and 28, Osawa teaches wherein the maintaining the use of the resource for the sidelink communication comprises: maintaining, by the first wireless communication device, the use of the resource for the sidelink communication further based on a resource allocation mode associated with the sidelink communication (Osawa: Fig. 4; [0045], [0047], [0051]-[0053], maintaining the pre-empted resource URLLC traffic).  

Regarding claims 16 and 30, Osawa teaches wherein the maintaining the use of the resource for the sidelink communication comprises: maintaining, by the first wireless communication device, the use of the resource for the sidelink communication further based on a transmission mode associated with the sidelink communication (Osawa: Fig. 4; [0045], [0047], [0051]-[0053], maintaining the pre-empted resource URLLC traffic).
  
Regarding claim 20, Osawa teaches wherein: the first wireless communication device comprises a first user equipment device; the second wireless communication device comprises a base station; and the third wireless communication device comprises a second user equipment device  (Osawa: Figs. 4-5, [0051]-[0053], a user device 20 (first device) receives pre-emption indication from a base station device 10 (second device) to pre-empt a resource indicated by DCI UL Grant (communication between first and second devices) and the resource is used for URLCC communication between the user device 20 (first device) and another device (third device)).
  
Regarding claim 21, Osawa teaches wherein: the first wireless communication device comprises a first user equipment device; the second wireless communication device comprises a second user equipment device; and the third wireless communication device comprises a third user equipment device  (Osawa: Figs. 4-5, [0051]-[0053], a user device 20 (first device) receives pre-emption indication from a base station device 10 (second device) to pre-empt a resource indicated by DCI UL Grant (communication between first and second devices) and the resource is used for URLCC communication between the user device 20 (first device) and another device (third device)); [0064], the pre-emption indication may be transmitted by another user device).
  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US 2021/0227508 A1) in view of Osawa et al (US 2021/0307032 A1).

Regarding claims 2 and 23, Lee does not explicitly disclose identifying a logical channel configured for the sidelink communication; and determining the priority of the resource based on a priority associated with the logical channel.  
	Osawa teaches identifying a logical channel configured for the sidelink communication; and determining the priority of the resource based on a priority associated with the logical channel (Osawa: [0058]; [0084], traffic (such as URLCC or eMBB) distinguished by logical channel ID).
	It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Lee by identifying a logical channel configured for the sidelink communication; and determining the priority of the resource based on a priority associated with the logical channel as suggested by Osawa to provide a system for considering a use case where eMBB and URLLC traffic overlap in the sidelink communication (Osawa: [0007]).

Claims 4 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US 2021/0227508 A1) in view of Khoryaev et al (US 2021/0307032 A1).

Regarding claims 4 and 25, Lee does not explicitly disclose determining the priority of the resource based on a priority in a resource pool configuration associated with the resource. 
	Khoryaev teaches determining the priority of the resource based on a priority in a resource pool configuration associated with the resource (Khoryaev: [0140], [0157], [0264], resource priority determined among resource pool).
It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Lee by determining the priority of the resource based on a priority in a resource pool configuration associated with the resource as suggested by Khoryaev to provide a system for prioritization of network resource to allow prioritization of traffic (Khoryaev: [0005]).
	  
Claims 15 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Osawa et al (US 2021/0307032 A1) in view of Lee et al (US 2021/0022056 A1) (hereinafter Lee056).

Regarding claims 15 and 29, Osawa does not explicitly disclose wherein the maintaining the use of the resource for the sidelink communication comprises: maintaining, by the first wireless communication device, the use of the resource for the 
	Lee056 teaches wherein the maintaining the use of the resource for the sidelink communication comprises: maintaining, by the first wireless communication device, the use of the resource for the sidelink communication further based on a frequency band to be used for the sidelink communication (Lee056: [0159]- [0160], URLLC in unlicensed band).
It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Osawa wherein the maintaining the use of the resource for the sidelink communication comprises: maintaining, by the first wireless communication device, the use of the resource for the sidelink communication further based on a frequency band to be used for the sidelink communication as suggested by Lee056 to provide a system for deprioritizing access on unlicensed band (Lee056: Abstract).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Osawa et al (US 2021/0307032 A1) in view of Yi et al (US 2020/0336249 A1)

Regarding claim 18, Osawa does not explicitly disclose receiving, by the first wireless communication device from the second wireless communication device, power boosting information comprising an open-loop parameter or a transmission power command (TPC).
Yi: [0180], power boosting for URLLC).
It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Osawa by receiving, by the first wireless communication device from the second wireless communication device, power boosting information comprising an open-loop parameter or a transmission power command (TPC) as suggested by YI to provide a system for adequate power control (Yi: [0177]-[0179]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KODZOVI ACOLATSE whose telephone number is (571)270-1999. The examiner can normally be reached Monday to Friday 10 am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Avellino Joseph can be reached on (571) 272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/KODZOVI ACOLATSE/Primary Examiner, Art Unit 2478